DETAILED ACTION 
   Status of the Application
The Examiner further acknowledges the following:
Claims 1-2, 6-7 and 10 -14 are pending and under current examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments and remarks filed on 02/25/21021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 02/25/2021 and 05/27/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

New rejections in view of Claim Amendments and Addition of New Claims 
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 contains the trademark/trade names Resomer RG502H and Resomer RG502.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe PLGA Poly (D,L-lactide-co-glycolide) polymers and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 10-11 and new claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiah et al. (United Sates Patent Publication 2005/0048099) and Pacella et al. (Preliminary Results of an Intravitreal Dexamethasone implant (Ozurdex®) In Patients With Persistent Diabetic Macular Edema) as Evidenced by European Medicines Agency (Ozurdex® implant) and further in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011), ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008) and Aknin et al. (Dexamethasone Drug Delivery System (Ozurdex) For the Treatment of Refractory Diabetic Macular Oedema: Retrospective case series Analysis) as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review) as evidenced by NHSC (Dexamethasone Posterior Segment Drug Delivery System (OZURDEX) For Diabetic Macular OEDEMA 06/2012). 
	Claim 1 is to a method for treating diabetic macular edema (DME), the method comprising injecting a bioerodible implant into the vitreous of a human in need thereof at a frequency of once every about six months to once every about nine months, for a period of time of three years, the bioerodible implant comprising a continuous, double extruded rod comprising dexamethasone homogeneously dispersed within a biodegradable polymer matrix; wherein the biodegradable polymer matrix comprises a mixture of poly(D,L-lactide-co-glycolide) (PLGA) having hydrophilic end groups and poly(D,L-lactide-co-glycolide) (PLGA) having hydrophobic end groups; and wherein the bioerodible implant is sized for implantation in the vitreous of the human; and wherein the method is therapeutically effective to treat DME. The implant is administered at a frequency of once every 6 months to once about every nine months for at least three years. The method results in an increase of visual acuity in the human of 15 or more letters over the period of time of at least three years.  The dexamethasone is present at about 60% wt. based n the total weight of the implant, the polymer matrix comprises about 30% a 50:50 poly (D,L-lactide-co-glycolide)  having hydrophilic end groups with about 10% of a poly (D,L-lactide-co-glycolide)  having hydrophobic end groups based on the total weight of the implant. 
Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The posterior ocular condition of Shiah can comprise diabetic macular edema, see ® RG 502 and the 50:50 PLGA acid can comprise Resomer® RG502H. 
® in Shiah and are the same as OZURDEX® implants as evidenced by NHSC at pages 2 and 4-8. 
Furthermore, as evidenced by the Center for Drug Evaluations and research, any reference herein to DEX PS DSS® in Shiah is equivalent to the alternative names of OZURDEX®  and POSURDEX®, see page 1.  
Shiah et al. does not expressly teach administration to a human patient wherein the human is refractory to anti-VEGF treatment for DME. 
However, Pacella et al. teach that intravitreal therapies with anti-VegF have been considered as a treatment strategy in patients having diabetic macular edema, however not all patients respond favorably to intravitreal anti-VEGF treatment. Steroids reduce inflammation through a more widespread action that blocks VEGFs, inflammatory cytokines and prostaglandins, see introduction of Pacella. Pacella teaches the administration of the dexamethasone Ozurdex® implant to human patients. Pacella teaches that Ozurdex® has been approved for treatment of diabetic macular edema. As evidenced by European Medicines Agency, Ozurdex® is an intravitreal implant having a hydrophobic/hydrophilic PLGA matrix. Pacella suggests the administration of the Ozurdex® implant to patients who have previously undergone anti-VEG F treatment, thus refractory, see materials and methods. Pacella reference suggests that the slow-release intravitreal implants are efficient and safe for treating diabetic macular edema. Pacella further teaches that dexamethasone implants can be developed to guarantee sustained release of dexamethasone for a period of 6 months, see introduction. These slow released intravitreal implants are efficient and safe for treating diabetic macular 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the invention to administer to the implant of Shiah to human patients that are refractory to anti-VEGF. 
One of ordinary skill in the art would have been motivated to do so given Pacella recognizes that not all patients respond to anti-VEGF treatment and that Ozurdex® is suggested to be administered to patients who have previously undergone the anti-VEGF treatment. 
There would have been a reasonable expectation of success given that both Shiah and Pacella teach dexamethasone implants comprising Ozurdex®.  
The modified Shiah et al. does not expressly teach wherein the period of time is three years.
However, Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. 
Administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants are administered every 6 months for about 36 months, see study design. As evidenced by NHSC, these same implants in Shiah (the DEX PS DDS, aka OZURDEX) are designed to be administered in six month treatment intervals for about three years time, see pages 2 and 4-8. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to administer the dexamethasone injections of the 
With regards to the visual acuity, Aknin et al. teach that at one year with treatment of Dexamethasone injections at least 50 percent of patients had a visual acuity of greater than 15 letters, see abstract. Therefore, since the modified Shia teaches dexamethasone injections there would necessarily be a visual acuity in the human of 15 or more letters over the period of at least three years given the injections can be given to improve visual acuity and the goal of 15 or more letters can be achieved already within the year. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiah et al. (United Sates Patent Publication 2005/0048099) and Pacella et al. ®) In Patients With Persistent Diabetic Macular Edema) as Evidenced by Europeans Medicines Agency (Ozurdex® implant), in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011), ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008) and Aknin et al. (Dexamethasone Drug Delivery System (Ozurdex) For the Treatment of Refractory Diabetic Macular Oedema: Retrospective case series Analysis) as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review) as evidenced by NHSC (Dexamethasone Posterior Segment Drug Delivery System (OZURDEX) For Diabetic Macular OEDEMA 06/2012) as applied to all claims above, and further in view of Chan et al. (Critical appraisal of the clinical utility of the dexamethasone intravitreal implant (Ozurdex®) for the treatment of macular edema related to branch retinal vein occlusion or central retinal vein occlusion). 
The teachings of the modified Shiah are discussed above. 
The modified Shiah does not expressly teach that the human has a phakic or pseudophakic lens. 
However Chan et al. teaches that DEX (dexamethasone Ozurdex®) intravitreal implants are shown to be effective in treatment of macular edema. The Ozurdex® (DEX) implant is most appropriate for phakic or pseudophakic patients with macular edema who are unwilling to tolerate frequent intravitreal injections see summary of Chan et al.  
It would have been prima facie obvious to  a person of ordinary skill in the art before the  effective filing to provide the Ozurdex® (DEX) implant of Shiah to patients who have phakic or pseudophakic lenses. 

There would have been a reasonable expectation of success given that both Shia and Chan et al. teach Ozurdex® intravitreal implants. 

Response to Remarks
Applicants argue that the implants and methods claimed has unexpected results as the patients had greater or equal to 15 letter gain that was significantly higher with the 350 microgram or 700 microgram dexamethasone implants compared to sham at 3 years which is observed after a mean 4.1 injections over 3 years. 
Examiner respectfully submits that the feature of administering an injectable implant having 350 or 700 micrograms dexamethasone is already discussed in the teachings of Shia. The sham implant in the instant specification has zero micrograms of dexamethasone. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, the prior art is already administering the same dexamethasone implants as claimed for treating DME, therefore the argument that the letter gain is higher compared to a sham which contains no dexamethasone is unpersuasive. 
Applicants argue that Shiah does not disclose or suggest administering an ocular implant as claimed to a patient once every 6-9 months for at least 3 years. At paragraph [0177] Shia describes the active agent may be released over three, one, six, or less 
Applicant’s arguments are considered unpersuasive. Shia expressly teaches at paragraph [0223] that the intravitreal concentration curve from extruded implants results in a more sustained levels of active agent in the ocular region. Using extruded implants over the tablets of the prior implants enables one of ordinary skill in the art to more easily control the concentration of active agent in the vitreous, see paragraph [0224]. By varying implant components including the composition of the polymer matrix these 
Applicants argue that at Table 2 and paragraph [0242], Shia teaches that the implant contain 60% dexamethasone, 10% by weight 50:50 PLGA ester and 30% of a 50:50 PLGA acid which is released for a period of 35 days. Applicants argue that if the implant is modified to change the drug release period Shia would not be relevant to the present claims because a different implant would have to be used to increase the release profile from several days (35/45 days) to six months. 
Examiner respectfully disagrees and notes that Table 2 of Shia teaches implant compositions having an identical composition as claimed (i.e. the 60% by weight dexamethasone, 10% by weight 50:50 PLGA ester and 30% of a 50:50 PLGA acid). Paragraph [0248] notes that the PLGAs are chosen in order to provide a drug release over a 35 day period. Nowhere does this paragraph suggest that the drug release can’t mainly linked to the rate of degradation of the PLGA depending on the molecular weight and distribution, the ratio of lactide to glycolide and chain endings. The mechanism for degradation is a hydrolysis triggered by bodily fluids. Examiner notes that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Additionally, it is clearly noticed that degradation and thus rate of release of dexamethasone implants is highly dependent on the specific composition of the extruded implants as the type of PLGA polymers lead to hydrolysis triggered by bodily fluids. Because the instantly clamed product and the composition taught Shiah are the same, one of ordinary skill in the art would expect that the implant is capable of providing the same release profile. The dexamethasone in Shiah is suggested to release over various time periods include about six months, see paragraph [0177].
 Applicants argue that Pacella, Boyer, and Akin do not cure the deficiency in Shiah as these only refer to OZURDEX implants. 
Applicants’ remarks are considered unpersuasive because Shiah already teaches the dexamethasone implants of Applicant’s claims only Shiah does not teach where the human is refractory to anti-VEGF treatment for DME. Pacella teaches that slow release dexamethasone intravitreal implants are safe for treating diabetic macular edema and that administration of dexamethasone implants is done in patients who have ® is the same thing as the DEX PS DDS® implants of Shiah, see page 2. 
With regards to ClinicalTrials.gov reference, the Applicants argue that this only refers to POSURDEX® and that the PTO has not established a prima facie obviousness because it has relied on references that refer to use of trademarks. 
Applicant’s remarks are considered unpersuasive because the Clinical Trials document identifies the implant as a composition which injects dexamethasone into the intravitreal cavity every 6 months for 36 months in a method which treats diabetic macular edema. An ordinary skilled artisan is well aware before the time of filing that the claimed implants containing dexamethasone used to treat DME per Shiah’s teachings, and can be administered once every 6 months for about 36 months as noted in the Clinical trials. Though the Clinical Trials document refers to POSURDEX®, this is the same product as OZURDEX® and DEX PS DDS®. Examiner cites the uploaded Center for Drug Evaluation and Research Application for NDR published online January of 2017 which evidences that OZURDEX® (dexamethasone intravitreal implant) is alternatively referred to as OZURDEX or POSURDEX, or DEX PS DDS, see page 1. These are all the same alternative names used to describe the exact same product. Examiner refers to Shiah’s teaching at Tables 2 and 4 with reference to the DEX PS DDS® which clearly establishes that the 50:50 PLGA ester and 50:50PLGA acid  has fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124.
Applicants argue that Pacella does not cure the deficiencies of Shia since Pacella does not guarantee a six month release period. Applicants argue that Pacella does not guarantee release of dexamethasone over six months and that improvement is only sustained up to the third month following injection. Pacella teaches that the improvement was only sustained until the third month following injection and that the follow up period lasted 6 months. Applicants argue that the fact that the treatment efficacy decreased after three months teaches away from administering OZURDEX® implant once every 6-9 months for a period of 3 years. If a patient worsened the Paella reference teaches administering an implant to a patient about once every 4 months at best. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Pacella is not cited for the administration of dexamethasone for 6-9 months over three years. Pacella rectifies the deficiency in Shaw for treating a human that is refractory to anti-VEGF for DME. The examiner further disagrees that Pacella is being mischaracterized. Page 1424 of Pacella at the second paragraph expressly 
Applicants argue that none of the references Pacella, Boyer and Akin teach the claimed weight percent of the two PLGA copolymers in the implant. Applicants argue the only evidence is their own spec which can’t be relied upon to establish the relationship. 
Examiner respectfully disagrees and notes that this is already disclosed by the teachings of Shiah at Tables 2 and 4 which Shiah teaches the claimed weight percentages for the two PLGA polymers of the implant.  Examiner notes that DEX PS DDS® is the same exact composition as the OZURDEX® provided by Applicants specification. Examiner notes that though the specification cannot be used as prior art that it is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover, when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to ® in the experiments. Thus absent any evidence to the contrary a prior art citation of OZURDEX® is reasonably concluded to be the same composition. Regardless, the Examiner submits that Shiah teaches the exact same polymers in the exact same weight percent ranges. 
Applicants argue that Boyer does not cure the deficiencies as Boyer does not teach administering an implant every 6-9 months for at least 3 years.  Applicants argue that Boyer does not teach that macular edema lasts for 43 months but that patients enrolled in the study had this for a mean duration of 43 months. Applicants argue that there is no evidence that the implant in Boyer is the same as the presently claimed. 
Examiner respectfully disagrees. Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to administer the dexamethasone injections of the modified Shia for a duration of three years in order to treat the duration of macular edema in a human subject who is still exhibiting such symptoms as the average duration of macular edema in a subjects can be about 43 months as suggested by Boyer et al. There would have been a reasonable expectation of success as the modified Shia teaches dexamethasone injections, and it is routine and conventional for a practitioner to administer a drug and monitor the effectiveness of such treatment until the patient exhibits no more symptoms of the disease. An administration of an implant once every six months as suggested by the modified Shia is about 6 implants. Thus, it would be obvious to administer the implant for the duration of macular edema and furthermore Shia's implants are ® intravitreal implants of dexamethasone and Shiah already teaches that these dexamethasone implants (also known as DEX PS DDS) are the same implants compositionally as are claimed. 
Applicants argue that clinical trials document does not disclose the components of the implant other than it has dexamethasone and the Office has not established how this has any relationship to the pending claims. Applicants argue that the clinical trials is not useful info in that the particular drug can treat diabetic macular edema when administered 6-36 months. The skilled artisan would not necessarily understand from this teaching that the injectable implant would be useful in treating diabetic macular edema for three years. The clinical trial document does not disclose what other components are in the implant. Applicants cite a 2015 PTAB decision that Clinical Trials might support a finding that one skilled in the art hopes the drug will be useful in treating the disease, however a hope may not come to pass. 
Examiner respectfully submits that the components of the POSURDEX® implants of the clinical trials document is identical to the instantly claimed invention as evidenced ®, is the same product as OZURDEX® and DEX PS DDS®. Examiner cites the uploaded Center for Drug Evaluation and Research Application for NDR published online January of 2017 which evidences that OZURDEX® (dexamethasone intravitreal implant) is alternatively referred to as OZURDEX or POSURDEX, or DEX PS DDS, see page 1. These are all the same alternative names used to describe the exact same product. Examiner refers to Shiah’s teaching at Tables 2 and 4 with reference to the DEX PS DDS® which clearly establishes that the 50:50 PLGA ester and 50:50PLGA acid  has 10% hydrophobic PLGA and 30% hydrophilic PLGA present as claimed with about 60% dexamethasone. In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124. Examiner further notes that unlike the PTAB decision cited, that as evidenced by Shiah, these dexamethasone implants are already taught to treat DME using the same composition claimed, and thus are not merely a finding that one of ordinary skill in the art merely hopes the drug will work. The Clinical Trials document evidences that before the time of filing the administration method of once at least every six months for about 3 years was conventional for dexamethasone containing implants. 
Applicants argue that Akin discloses a study in which OZURDEX® is administered once to 25 patients who were examined 1 month, 6 months, or 12 months after administration of such implant. Applicants argue that Akin does not describe a treatment in which the implant is administered once every 6-9 months for three years. ® implant described in Aknin has the same components in the same amounts as claimed. 
Applicant’s remarks are considered unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Akin et al. teaches that at one year with treatment of dexamethasone injections at least 50 percent of patients have a visual acuity of greater than 15 letters. Thus, the examiner maintains that the administration of the claimed implant would necessarily result in a visual acuity in the human of 15 or more letters over three years given the injection improves visual acuity already within one year. Examiner respectfully submits that as noted in Pacella and Akin, Dexamethasone intravitreal injections appear to be safe and efficacious and very promising for diabetic macular edema. Since diabetic macular edema can continue for 43 months in some patients it is well within the purview of an ordinary skilled artisan to provide an implant about every 6 months to provide an effective treatment of diabetic macular edema. This is particularly true as at about 4-6 months Pacella suggests that the peak efficacy of the implant appears to be reached at month 1 through to month 3, and this then slowly decreases from month 4 to 6 plus inserting an implant once every six months is expressly suggested by Clinicaltrials.gov archive submitted online from 2008 in which it was suggested that dexamethasone intravitreal implants are 
Applicants further argue that there is no reasonable expectation of success that a method of treating DME as claimed particularly in patient’s refractory to anti-VEGF for DME could improve visual acuity over a long period of time. Steroid treatments are known to result in adverse events such as increased intraocular pressure and cataracts. Applicants argue it was unexpected that patients continue to respond to steroid treatment given the duration of the treatment. 
Examiner respectfully disagrees. As shown in Paella and Aknin, visual acuity over a long period of time including 6 months and a year was maintained and the safety profile of dexamethasone intravitreal injections was shown to be promising.  
In regards to the Double Patenting Rejections, the Applicants argue that the presently claimed method provides superior results that could not have reasonably been predicted based on the teachings of the cited references. Applicants cite paragraph [0069] which compares the claimed implant to a Sham (i.e. zero micrograms dexamethasone). Applicants argue that these superior results could not have been expected based on the teachings of the cited references and that for the same reasons above a prima facie case of obviousness has not been established. 
Examiner respectfully submits that the administration of dexamethasone implants with the composition as claimed is already taught and suggested by the teachings of Shiah. The Applicants alleged unexpected results test a sham implant with no prima facie case of obviousness is maintained. 
It appears that the Applicants and the Examiner are at an impasse. Examiner respectfully suggests that the Applicants could Appeal the instant Application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-7, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-9 of U.S. Patent No. 8,034,366 in view of Shia et al. (United Sates Patent Publication 2005/0048099), Pacella et al. (Preliminary Results of an Intravitreal Dexamethasone implant (Ozurdex®) In Patients With Persistent Diabetic Macular Edema) as Evidenced by Europeans Medicines Agency (Ozurdex® implant), and in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011), ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008), Aknin et al. (Dexamethasone Drug Delivery System (Ozurdex) For the Treatment of Refractory Diabetic Macular Oedema: Retrospective case series Analysis) and Chan et al. (Critical appraisal of the clinical utility of the dexamethasone intravitreal implant (Ozurdex®) for the treatment of macular edema related to branch retinal vein occlusion or central retinal vein occlusion) as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both Patent ‘366 and the instant claims encompass rods having active agent homogenously dispersed within a polymer, the biodegradable implants comprising PLGA mixtures and dexamethasone as the active agent. The implants are used in treating medical conditions of the eye in a subject of which Patent ‘366 discloses includes macular edema via injection. 
Patent ‘366 does not disclose giving the patient an implant once every six to nine months over three years or that the patient is refractory to anti-VEGF treatment for DME or that the dexamethasone implant comprises about 30% of a 50:50 PLGA having 
Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The posterior ocular condition of Shiah can comprise diabetic macular edema, see paragraph [0004]. An anti- inflammatory agent such as dexamethasone can be used for the treatment of the ocular condition, see paragraphs [0065] and [0172]. The implant is sized for implantation in the ocular region which includes the vitreous, see paragraph [0173]. The biodegradable polymer matrices includes PLGA polymers which are both hydrophobic and hydrophilic in nature, see paragraphs [0190] and [200]. The bioerodible implant can comprise rods, see paragraph [0199]. The intraocular drug delivery system can be injected, see paragraph [0236]. The active agent may be homogenously dispersed with the polymer matrix, see paragraph [0186] and [0231-0232] and [0279]. Shiah et al. suggests that the composition can be for human use, see paragraph [0330] and entire document. In one embodiment, an implant for intravitreal use comprises dexamethasone drug and a polymer matrix of 50:50 PLGA ester and PLGA acid, see paragraph [0242]. The active agent can be released over various time periods which are inclusive but not limited to one to six months thus rendering obvious wherein the implant releases drug from a period over one month or three months or six months, see paragraph [0177] and entire document. The implant of Shiah et al. can include double extruded rods, see paragraph [0002] and [0199]. Shiah suggests that the implant can comprise 60% dexamethasone, and 30% 50:50 hydrophilic end PLGA with 10% hydrophobic end 50:50 PLGA, see [0052] and Tables 2 and 4. Per Table 2, the 
It would have been obvious to provide a 50:50 PLGA with hydrophilic end groups at about 30% and about 10% of a 50:50 PLGA having hydrophobic end groups as the implant of Patent ‘366 in view of Shiah’s teaching that such compositions are useful in treating macular edema and furthermore, the ratio of the hydrophilic PLGA to hydrophobic PLGA in the issued Patent is suggested to be 3:1, see claim 9. 
Patent ‘366 does not expressly teach administration to a human patient wherein the human is refractory to anti-VEGF treatment for DME. 
Pacella et al. teach that intravitreal therapies with anti-VegF have been considered as a treatment strategy in patients having diabetic macular edema, however not all patients respond favorably to intravitreal anti-VEGF treatment. Steroids reduce inflammation through a more widespread action that blocks VEGFs, inflammatory cytokines and prostaglandins, see introduction of Pacella. Pacella teaches the administration of the dexamethasone Ozurdex® implant to human patients. Pacella teaches that Ozurdex® has been approved for treatment of diabetic macular edema. As evidenced by European Medicines Agency, Ozurdex® is an intravitreal implant having a hydrophobic/hydrophilic PLGA matrix. Pacella suggests the administration of the Ozurdex® implant to patients who have previously undergone anti-VEG F treatment, thus refractory, see materials and methods. Pacella further teaches that dexamethasone implants can be developed to guarantee sustained release of 
It would have been prima facie obvious to a skilled artisan to administer to the implant of Patent ‘366 to human patients that are refractory to anti-VEGF. 
One of ordinary skill in the art would have been motivated to do so given Pacella recognizes that not all patients respond to anti-VEGF treatment and that Ozurdex® is suggested to be administered to patients who have previously undergone the anti-VEGF treatment. 
With regards to the visual acuity, Aknin et al. teach that at one year with treatment of Dexamethasone injections at least 50 percent of patients had a visual acuity of greater than 15 letters, see abstract. Therefore since the Patent ‘366 teaches dexamethasone injections there would  necessarily be a visual acuity in the human of 15 or more letters over the period of at least three years given the injections can be given to improve visual acuity and the goal of 15 or more letters can be achieved already within the year. 
Patent ‘366 does not claim wherein the period of time is administered once about every 6 months for at least three years.
However, Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. Administering an implant once every six months ® of Shiah is equivalent to the alternative names of OZURDEX®   and POSURDEX® of Clinical Trials, see page 1.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to administer the dexamethasone injections of Patent ‘366 for a duration of about every six months for at least three years in order to treat the duration of macular edema in a human subject who is still exhibiting such symptoms as the average duration of macular edema in a subjects can about 43 months as suggested by Boyer et al. Furthermore, administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants (POSURDEX®) are administered at minimum every 6 months for about 36 months, see study design. 
Patent ‘366 does not teach that the human has a phakic or pseudophakic lens. 
However Chan et al. teaches that DEX (dexamethasone Ozurdex®) intravitreal implants are shown to be effective in treatment of macular edema. The Ozurdex® (DEX) implant is most appropriate for phakic or pseudophakic patients with macular edema who are unwilling to tolerate frequent intravitreal injections see summary of Chan et al.  
It would have been prima facie obvious to a skilled artisan to provide the Ozurdex® (DEX) implant to patients who have phakic or pseudophakic lenses. 
. 

Claims 1-2, 6-7 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No 8,506,987 in view of Shia et al. (United Sates Patent Publication 2005/0048099),  Pacella et al. (Preliminary Results of an Intravitreal Dexamethasone implant (Ozurdex®) In Patients With Persistent Diabetic Macular Edema) as Evidenced by Europeans Medicines Agency (Ozurdex® implant), and further in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011), ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008), Aknin et al. (Dexamethasone Drug Delivery System (Ozurdex) For the Treatment of Refractory Diabetic Macular Oedema: Retrospective case series Analysis) and Chan et al. (Critical appraisal of the clinical utility of the dexamethasone intravitreal implant (Ozurdex®) for the treatment of macular edema related to branch retinal vein occlusion or central retinal vein occlusion) as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both Patent ‘987 and the instant claims encompass rods having active agent homogenously dispersed within a polymer, the biodegradable implants comprising PLGA mixtures and dexamethasone as the active agent. The implants are used in 
Patent ‘897 does not disclose injecting in the patient an implant once every six to nine months over three years or that the patient is refractory to anti-VEGF treatment for DME or that the dexamethasone implant comprises about 30% of a 50:50 PLGA having hydrophilic end groups and about 10% of a 50:50 PLGA having hydrophobic end groups. 
Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The posterior ocular condition of Shiah can comprise diabetic macular edema, see paragraph [0004]. An anti- inflammatory agent such as dexamethasone can be used for the treatment of the ocular condition, see paragraphs [0065] and [0172]. The implant is sized for implantation in the ocular region which includes the vitreous, see paragraph [0173]. The biodegradable polymer matrices includes PLGA polymers which are both hydrophobic and hydrophilic in nature, see paragraphs [0190] and [200]. The bioerodible implant can comprise rods, see paragraph [0199]. The intraocular drug delivery system can be injected, see paragraph [0236]. The active agent may be homogenously dispersed with the polymer matrix, see paragraph [0186] and [0231-0232] and [0279]. Shiah et al. suggests that the composition can be for human use, see paragraph [0330] and entire document. In one embodiment, an implant for intravitreal use comprises dexamethasone drug and a polymer matrix of 50:50 PLGA ester and PLGA acid, see paragraph [0242]. The active agent can be released over various time 
It would have been obvious to provide a 50:50 PLGA with hydrophilic end groups at about 30% and about 10% of a 50:50 PLGA having hydrophobic end groups as the implant of Patent ‘366 in view of Shiah’s teaching that such compositions are useful in treating macular edema and furthermore, the ratio of the hydrophilic PLGA to hydrophobic PLGA in the issued Patent is suggested to be 3:1. 
Patent ‘366 does not expressly teach administration to a human patient wherein the human is refractory to anti-VEGF treatment for DME. 
Pacella et al. teach that intravitreal therapies with anti-VegF have been considered as a treatment strategy in patients having diabetic macular edema, however not all patients respond favorably to intravitreal anti-VEGF treatment. Steroids reduce inflammation through a more widespread action that blocks VEGFs, inflammatory cytokines and prostaglandins, see introduction of Pacella. Pacella teaches the administration of the dexamethasone Ozurdex® implant to human patients. Pacella ® has been approved for treatment of diabetic macular edema. As evidenced by European Medicines Agency, Ozurdex® is an intravitreal implant having a hydrophobic/hydrophilic PLGA matrix. Pacella suggests the administration of the Ozurdex® implant to patients who have previously undergone anti-VEG F treatment, thus refractory, see materials and methods. Pacella further teaches that dexamethasone implants can be developed to guarantee sustained release of dexamethasone for a period of 6 months, see introduction. These slow released intravitreal implants are efficient and safe for treating diabetic macular edema. The peak efficacy of the implant appears to be reached at month 1 through to month 3, and this then decreases from month 4 to 6, see Discussion. Thus it would have been obvious to provide the release over a period of 1-3 months as this is the peak efficacy of the implant.  
It would have been prima facie obvious to one of ordinary skill in the art to administer to the implant of Patent ‘987 by injection to human patients that are refractory to anti-VEGF. 
One of ordinary skill in the art would have been motivated to do so given Pacella recognizes that not all patients respond to anti-VEGF treatment and that Ozurdex® is suggested to be administered to patients who have previously undergone the anti-VEGF treatment. 
With regards to the visual acuity, Aknin et al. teach that at one year with treatment of Dexamethasone injections at least 50 percent of patients had a visual acuity of greater than 15 letters, see abstract. Therefore since the Patent ‘987 teaches dexamethasone injections there would  necessarily be a visual acuity in the human of 
Patent ‘987 does not claim wherein the period of administration is once every six months for three years.
However, Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. Administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants (POSURDEX®) are administered every 6 months for about 36 months, see study design. As evidenced by Center for Drug Evaluation and Research reference herein to DEX PS DSS® of Shiah is equivalent to the alternative names of OZURDEX®   and POSURDEX® of Clinical Trials, see page 1.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to administer the dexamethasone injections of Patent ‘987 for a duration of three years in order to treat the duration of macular edema in a human subject who is still exhibiting such symptoms as the average duration of macular edema in a subjects can about 43 months as suggested by Boyer et al. Furthermore, administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants are administered every 6 months for about 36 months, see study design. 
Patent ‘987 does not teach that the human has a phakic or pseudophakic lens. 
®) intravitreal implants are shown to be effective in treatment of macular edema. The Ozurdex® (DEX) implant is most appropriate for phakic or pseudophakic patients with macular edema who are unwilling to tolerate frequent intravitreal injections see summary of Chan et al.  
It would have been prima facie obvious to a person of ordinary skill in the art to provide the Ozurdex® (DEX) implant to patients who have phakic or pseudophakic lenses. A person of ordinary skill in the art would have been motivated to do so given that the DEX implants are most appropriate for motivated phakic or pseudophakic patients who are unwilling or unable to tolerate frequent intravitreal injections.

Response to Remarks Regarding Double Patenting. 
In regards to the Double Patenting Rejections, the Applicants argue that the presently claimed method provides superior results that could not have reasonably been predicted based on the teachings of the cited references. Applicants cite paragraph [0069] which compares the claimed implant to a Sham (i.e. zero micrograms dexamethasone). Applicants argue that these superior results could not have been expected based on the teachings of the cited references and that for the same reasons above a prima facie case of obviousness has not been established. 
Examiner respectfully disagrees and submits that the administration of dexamethasone implants with the composition as claimed is already taught and suggested by the teachings of Shiah. The Applicants alleged unexpected results test a sham implant with no dexamethasone to the instant claimed implant, however Shiah already teaches administering the claimed dexamethasone implants, and thus the prima facie case of obviousness is maintained.  
Conclusion
Applicant’s arguments/remarks are considered unpersuasive and the amendments and addition of new claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619